Exhibit FOR IMMEDIATE RELEASE June 12, CHAMPION REPORTS EARNINGS FOR 2nd QUARTER AND YEAR TO DATE Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced earnings for the second quarter of 2009 of $636,000 or $0.06 per share compared to earnings of $1,395,000 or $0.14 per share for the same period in 2008.The Company saw improvement over the 1st Quarter of 2009 and each of its business segments reported positive income from operations. Net income for the six months ended April 30, 2009 was $343,000 or $0.03 per share in basic and diluted earnings per share. This compares to $2,673,000 or $0.27 per share in basic and diluted earnings per share for the same period in Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “Our second quarter reflected improvement over the first quarter of 2009 and enabled Champion to report year to date profitability after a first quarter loss. The overall economic climate remains difficult as reflected by our sales contraction for the quarter and year to date. We feel we are essentially holding our market share but must make up for these tough times with prudent cost cutting efficiencies. We have made selective cost cutting actions over the last several quarters and announced in May of 2009 a 15% workforce reduction at our Champion Publishing subsidiary. We will continue to pursue our operational realignment throughout the summer of 2009. We believe Champion will emerge from this economic recession a more leaner, focused and efficient organization. Tough times do not last but tough people do. We have bounced from the bottom of the first quarter 2009 and are making the sacrifices necessary for future success.” Revenues for the three months ended April 30, 2009 were $35.3 million compared to $39.3 million in the same period in 2008. This change represented a decrease in revenues of $3.9 million or 10.0%. Revenues for the six months ended April 30, 2009 decreased to $71.6 million from $79.6 million in 2008. This change represented a decrease in revenues of $8.0 million or 10.0%. The printing segment experienced a sales decrease of $6.6 million or 12.8% while the office products and office furniture segment experienced a decrease of $175,000 or 1.0%, the newspaper segment recorded a decrease of $1.2 million or 12.6% on a year to date basis. On a segment basis printing was down $3.9 million or 14.9%, office products and office furniture was up $665,000 or 7.9% and the newspaper segment was down $686,000 or 15.1% for the second quarter of 2009. Toney K. Adkins, President and Chief Operating Officer, noted, “Our second quarter continued to be hit by the weakening economy which reflected sales decreases over year to date levels for both our printing and newspaper segments. An encouraging statistic is that even though our sequential quarterly sales were down close to $1.0 million from the first quarter of 2009 our profitability was improved substantially over the first quarter of 2009.” Mr.
